Exhibit 10.1

AMERICAN HERITAGE ARMS, INC.

2008 STOCK INCENTIVE PLAN

1. Purpose

      The purpose of the American Heritage Arms, Inc. Stock Incentive Plan is to
provide a means by which eligible employees, officers, non-employee directors
and other individual service providers may be given an opportunity to benefit
from increases in the value of the Common Stock through the grant of Awards. The
Company, by means of the Plan, seeks to retain the services of such eligible
persons and to provide incentives for such persons to exert maximum efforts for
the success of the Company and its Subsidiaries.

2. Definitions

      Wherever the following capitalized terms are used in the Plan, they shall
have the meanings specified below:

 

2.1

“Award” means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award or Stock Unit Award granted under the Plan.

 

 

 

 

2.2

“Award Agreement” means a written agreement entered into between the Company and
a Participant setting forth the terms and conditions of an Award. Each Award
Agreement shall be subject to the terms and conditions of the Plan and need not
be identical.

 

 

 

 

2.3

“Board” means the Board of Directors of the Company.

 

 

 

 

2.4

“Change in Control” shall have the meaning set forth in Section 10.2 hereof.

 

 

 

 

2.5

“Code” means the Internal Revenue Code of 1986, as amended.

 

 

 

 

2.6

“Committee” means the committee of the Board delegated with the authority to
administer the Plan, or the full Board, as provided in Section 3 of the Plan.

 

 

 

 

2.7

“Common Stock” means the Company’s Common Stock, par value $.01 per share.

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

2.8

“Company” means American Heritage Arms, Inc., a Delaware corporation.

 

 

 

 

2.9

“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee, or such later date as the Committee may specify to be the
effective date of an Award.

 

 

 

 

2.10

“Disability” means a Participant being considered “disabled” within the meaning
of Section 409A of the Code and Treasury Regulation 1.409A-3(i)(4), as well as
any successor regulation or interpretation.

 

 

 

 

2.11

“Effective Date” means the date set forth in Section 13.1 hereof.

 

 

 

 

2.12

“Eligible Person” means any person who is an employee, officer, director,
consultant, advisor or other individual service provider of the Company or any
Subsidiary, as determined by the Committee, or any person who is determined by
the Committee to be a prospective employee, officer, director, consultant,
advisor or other individual service provider of the Company or any Subsidiary.

 

 

 

 

2.13

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 

 

 

 

2.14

“Fair Market Value” of a share of Common Stock shall be determined by the Board
in its discretion in a manner consistent with Section 409A of the Code and
Treasury Regulation 1.409A-1(b)(5)(iv), as well as any successor regulation or
interpretation.

 

 

 

 

2.15

“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of section 422 of the Code and the
regulations promulgated thereunder.

 

 

 

 

2.16

“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.

 

 

 

 

2.17

“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.

 

 

 

 

 

2

 



 

--------------------------------------------------------------------------------

 

 

2.18

“Person” shall mean any individual, partnership, firm, trust, corporation,
limited liability company or other similar entity. When two or more Persons act
as a partnership, limited partnership, syndicate or other group for the purpose
of acquiring, holding or disposing of Common Stock, such partnership, limited
partnership, syndicate or group shall be deemed a “Person”.

 

 

 

 

2.19

“Plan” means this American Heritage Arms, Inc. 2008 Stock Incentive Plan, as may
be amended from time to time.

 

 

 

 

2.20

“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions and such other conditions as are set forth in the Plan and
the applicable Award Agreement.

 

 

 

 

2.21

“Securities Act” means the Securities Act of 1933, as amended.

 

 

 

 

2.22

“Service” means a Participant’s employment or other service relationship with
the Company or any Subsidiary.

 

 

 

 

2.23

“Stock Appreciation Right” means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the difference between the base price per share of the
right and the Fair Market Value of a share of Common Stock at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

 

 

 

2.24

“Stock Option” means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

 

 

 

2.25

“Stock Unit Award” means a contractual right granted to an Eligible Person under
Section 9 hereof representing notional unit interests equal in value to a share
of Common Stock to be paid and distributed at such times, and subject to such
conditions, as are set forth in the Plan and the applicable Award Agreement.

 

 

 

 

2.26

“Stockholders Agreement” means the Stockholders' Agreement, dated December 11,
2007, among the Company and the stockholders of the Company named therein, as
amended from time to time.

 

 

3

 



 

--------------------------------------------------------------------------------

 

 

 

 

2.27     

“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company, or any
other affiliate of the Company that is so designated, from time to time, by the
Committee; provided, however, that with respect to Incentive Stock Options, the
term “Subsidiary” shall include only an entity that qualifies under section
424(f) of the Code as a “subsidiary corporation” with respect to the Company.

3. Administration

Section 3.1      Committee Members. The Plan shall be administered by the
Committee. The entire Board may comprise the Committee or the Board may delegate
administration of the Plan to a Committee or Committees of one (1) or more
members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated. Furthermore, unless one or
more Committees has been appointed by the Board, any reference to the Committee
in the Plan shall mean the Board. If administration is delegated to a Committee,
the Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.

 

4

 



 

--------------------------------------------------------------------------------

Section 3.2      Committee Authority. The Committee shall have such powers and
authority as may be necessary or appropriate for the Committee to carry out its
functions as described in the Plan. Subject to the express limitations of the
Plan, the Committee shall have authority in its discretion to determine the
Eligible Persons to whom, and the time or times at which, Awards may be granted,
the number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance criteria,
performance goals and other conditions of an Award, the duration of the Award,
and all other terms of the Award. Subject to the terms of the Plan, the
Committee shall have the authority to amend the terms of an Award in any manner
that is not inconsistent with the Plan, provided that no such action shall
adversely affect the rights of a Participant with respect to an outstanding
Award without the Participant’s consent. The Committee shall also have
discretionary authority to interpret the Plan, to make all factual
determinations under the Plan, and to make all other determinations necessary or
advisable for Plan administration, including, without limitation, to correct any
defect, to supply any omission or to reconcile any inconsistency in the Plan or
any Award Agreement hereunder. The Committee may prescribe, amend, and rescind
rules and regulations relating to the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as it may select. All interpretations, determinations, and
actions by the Committee shall be final, conclusive, and binding upon all
parties.

4. Shares Subject to the Plans

Section 4.1 Share Limitation. Subject to adjustment pursuant to Section 4.2
hereof, the maximum aggregate number of shares of Common Stock which may be
issued under all Awards granted to Participants under the Plan shall be
2,424,703 shares. Shares of Common Stock issued under the Plan may be either
authorized but unissued shares or shares held in the Company’s treasury. Any
shares of Common Stock subject to Awards that are settled in Common Stock shall
be counted against the maximum share limitations of this Section 4.1 as one
share of Common Stock for every share of Common Stock subject thereto,
regardless of the number of shares of Common Stock actually issued to settle the
Stock Option or Stock Appreciation Right upon exercise. To the extent that any
Award under the Plan payable in shares of Common Stock is forfeited, cancelled,
returned to the Company for failure to satisfy vesting requirements or upon the
occurrence of other forfeiture events, or otherwise terminates without payment
being made thereunder, the shares of Common Stock covered thereby will no longer
be counted against the foregoing maximum share limitations and may again be made
subject to Awards under the Plan pursuant to such limitations. No member of the
Committee shall participate in any Committee actions with respect to the grant
of any Award to such Committee member.

 

5

 



 

--------------------------------------------------------------------------------

Section 4.2 Adjustments. If there shall occur any change with respect to the
outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary dividend, stock split, reverse
stock split, or other distribution with respect to the shares of Common Stock,
or any merger, reorganization, consolidation, combination, spin-off or other
similar corporate change, or any other change affecting the Common Stock, the
Committee shall, in the manner and to the extent that it deems appropriate and
equitable to the Participants and consistent with the terms of the Plan, cause
an adjustment to be made in (i) the maximum numbers and kind of shares provided
in Section 4.1 hereof, (ii) the numbers and kind of shares of Common Stock,
units, or other rights subject to then outstanding Awards, (iii) the price for
each share or unit or other right subject to then outstanding Awards, (iv) the
performance measures or goals relating to the vesting of an Award and (v) any
other terms of an Award that are affected by the event to prevent dilution or
enlargement of a Participant’s rights under an Award. Notwithstanding the
foregoing, in the case of Incentive Stock Options, any such adjustments shall,
to the extent practicable, be made in a manner consistent with the requirements
of section 424(a) of the Code.

5. Participation and Awards

Section 5.1 Designation of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Persons who are to be granted Awards,
the types of Awards to be granted and the number of shares of Common Stock or
units subject to Awards granted under the Plan. In selecting Eligible Persons to
be Participants and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate.

Section 5.2     Determination of Awards. The Committee shall determine the terms
and conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem or
in the alternative. To the extent deemed necessary by the Committee, an Award
shall be evidenced by an Award Agreement as described in Section 11.1 hereof.

6. Stock Options

Section 6.1 Grant of Stock Option. A Stock Option may be granted to any Eligible
Person selected by the Committee. Subject to the provisions of Section 6.6
hereof and section 422 of the Code, each Stock Option shall be designated, in
the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option.

Section 6.2     Exercise Price. The exercise price per share of a Stock Option
shall not be less than 100 percent of the Fair Market Value of the shares of
Common Stock on the Date of Grant, provided that the Committee may in its
discretion specify for any Stock Option an exercise price per share that is
higher than the Fair Market Value on the Date of Grant.

Section 6.3     Vesting of Stock Options. The Committee shall in its discretion
prescribe the time or times at which, or the conditions upon which, a Stock
Option or portion thereof shall become vested and/or exercisable. The
requirements for vesting and exercisability of a Stock Option may be based on
the continued Service of the Participant with the Company or a Subsidiary for a
specified time period (or periods) or on the attainment of a specified
performance goal (or goals) established by the Committee in its discretion. The
Committee may, in its discretion, accelerate the vesting or exercisability of
any Stock Option at any time.

 

6

 



 

--------------------------------------------------------------------------------

Section 6.4     Term of Stock Options. The Committee shall in its discretion
prescribe in an Award Agreement the period during which a vested Stock Option
may be exercised, provided that the maximum term of a Stock Option shall be ten
(10) years from the Date of Grant. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Service with the Company or any Subsidiary,
including by reason of voluntary resignation, death, Disability, termination for
cause or any other reason. Except as otherwise provided in this Section 6 or in
an Award Agreement, no Stock Option may be exercised at any time during the term
thereof unless the Participant is then in the Service of the Company or one of
its Subsidiaries.

Section 6.5     Stock Option Exercise; Tax Withholding. Subject to such terms
and conditions as shall be specified in an Award Agreement, a Stock Option may
be exercised in whole or in part at any time during the term thereof by notice
in the form required by the Company, together with payment of the aggregate
exercise price therefor and applicable withholding tax. Payment of the exercise
price shall be made in the manner set forth in an Award Agreement, unless
otherwise provided by the Committee: (i) in cash or by cash equivalent
acceptable to the Committee; (ii) by payment in shares of Common Stock that have
been held by the Participant for such period as the Committee may deem
appropriate for accounting purposes or otherwise, valued at the Fair Market
Value of such shares on the date of exercise; (iii) by a combination of the
foregoing methods; or (iv) by such other method as may be approved by the
Committee and set forth in an Award Agreement. In addition to and at the time of
payment of the exercise price, the Participant shall pay to the Company the full
amount of any and all applicable income tax, employment tax and other amounts
required to be withheld in connection with such exercise, payable under such of
the methods described above for the payment of the exercise price as may be
approved by the Committee and set forth in an Award Agreement.

 

Section 6.6  

Additional Rules for Incentive Stock Options.

 

(i)

Eligibility.     An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee under Treasury Regulation §1.421-7(h) of
the Company or any Subsidiary.

 

 

 

 

(ii)

Annual Limits.     No Incentive Stock Option shall be granted to an Eligible
Person as a result of which the aggregate Fair Market Value (determined as of
the Date of Grant) of the stock with respect to which Incentive Stock Options
are exercisable for the first time in any calendar year under the Plan and any
other stock option plans of the Company or any Subsidiary would exceed $100,000,
determined in accordance with section 422(d) of the Code. This limitation shall
be applied by taking Incentive Stock Options into account in the order in which
granted.

 

 

 

 

 

 

7

 



 

--------------------------------------------------------------------------------

 

 

(iii)

Ten Percent Stockholders.     If a Stock Option granted under the Plan is
intended to be an Incentive Stock Option, and if the Participant, at the time of
grant, owns stock possessing ten percent or more of the total combined voting
power of all classes of Common Stock of the Company or any Subsidiary, then (A)
the Stock Option exercise price per share shall in no event be less than 110
percent of the Fair Market Value of the Common Stock on the date of such grant
and (B) such Stock Option shall not be exercisable after the expiration of five
(5) years following the date such Stock Option is granted.

 

 

 

 

(iv)

Termination of Employment.     An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than three (3) months
following termination of employment of the Participant with the Company and all
Subsidiaries, or not later than one (1) year following death or a permanent and
total disability within the meaning of section 22(e)(3) of the Code, as and to
the extent determined by the Committee to comply with the requirements of
Section 422 of the Code.

 

 

 

 

(v)

Disqualifying Dispositions.     If shares of Common Stock acquired by exercise
of an Incentive Stock Option are disposed of within two (2) years following the
Date of Grant or one (1) year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.


7. Stock Appreciation Rights

Section 7.1     Grant of Stock Appreciation Rights. A Stock Appreciation Right
may be granted to any Eligible Person selected by the Committee. Stock
Appreciation Rights may be granted on a basis that allows for the exercise of
the right by the Participant or that provides for the automatic payment of the
right upon a specified date or event.

Section 7.2     Freestanding Stock Appreciation Rights.     A Stock Appreciation
Right may be granted without any related Stock Option. The Committee shall in
its discretion prescribe the time or times at which, or the conditions upon
which, a Stock Appreciation Right or portion thereof shall become vested and/or
exercisable. The requirements for vesting and exercisability of a Stock
Appreciation Right may be based on the continued Service of a Participant with
the Company or a Subsidiary for a specified time period (or periods) or on the
attainment of a specified performance goal (or goals) established by the
Committee in its discretion. A Stock Appreciation Right will be exercisable or
payable at such time or times as determined by the Committee, provided that the
maximum term of a Stock Appreciation Right shall be ten (10) years from the Date
of Grant. The Committee may, in its discretion, accelerate the vesting or
exercisability of any Stock Appreciation Right at any time. The base price of a
Stock Appreciation Right granted without any related Stock Option shall be
determined by the Committee in its sole discretion; provided, however, that the
base price per share of any such freestanding Stock Appreciation Right shall not
be less than 100 percent of the Fair Market Value of the shares of Common Stock
on the Date of Grant.

 

8

 



 

--------------------------------------------------------------------------------

 

Section 7.3     Tandem Stock Option/Stock Appreciation Rights.     A Stock
Appreciation Right may be granted in tandem with a Stock Option, either at the
time of grant or at any time thereafter during the term of the Stock Option. A
tandem Stock Option/Stock Appreciation Right will entitle the holder to elect,
as to all or any portion of the number of shares subject to the Award, to
exercise either the Stock Option or the Stock Appreciation Right, resulting in
the reduction of the corresponding number of shares subject to the right so
exercised as well as the tandem right not so exercised. A Stock Appreciation
Right granted in tandem with a Stock Option hereunder shall have a base price
per share equal to the per share exercise price of the Stock Option, will be
vested and exercisable at the same time or times that a related Stock Option is
vested and exercisable, and will expire no later than the time at which the
related Stock Option expires.

Section 7.4     Payment of Stock Appreciation Rights.     A Stock Appreciation
Right will entitle the holder, upon exercise or other payment of the Stock
Appreciation Right, as applicable, to receive an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise or payment of the Stock Appreciation Right over the base
price of such Stock Appreciation Right, by (ii) the number of shares as to which
such Stock Appreciation Right is exercised or paid. Payment of the amount
determined under the foregoing may be made, as approved by the Committee and set
forth in the Award Agreement, in shares of Common Stock valued at their Fair
Market Value on the date of exercise or payment, in cash, or in a combination of
shares of Common Stock and cash, subject to applicable tax withholding
requirements.

8. Restricted Stock Awards

Section 8.1     Grant of Restricted Stock Awards.     A Restricted Stock Award
may be granted to any Eligible Person selected by the Committee. The Committee
may require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Award. The Committee may provide in an
Award Agreement for the payment of dividends and distributions to the
Participant at such times as paid to stockholders generally or at the times of
vesting or other payment of the Restricted Stock Award.

Section 8.2     Vesting Requirements.     The restrictions imposed on shares of
Common Stock granted under a Restricted Stock Award shall lapse in accordance
with the vesting requirements specified by the Committee in the Award Agreement.
The requirements for vesting of a Restricted Stock Award may be based on the
continued Service of the Participant with the Company or its Subsidiaries for a
specified time period (or periods) or on the attainment of a specified
performance goal (or goals) established by the Committee in its discretion. The
Committee may, in its discretion, accelerate the vesting of a Restricted Stock
Award at any time. If the vesting requirements of a Restricted Stock Award shall
not be satisfied, the Award shall be forfeited and the shares of Common Stock
subject to the Award shall be returned to the Company. In the event that the
Participant paid any purchase price with respect to such forfeited shares,
unless otherwise provided by the Committee in an Award Agreement, the Company
will refund to the Participant the lesser of (i) such purchase price and (ii)
the Fair Market Value of such shares on the date of forfeiture.

 

9

 



 

--------------------------------------------------------------------------------

 

Section 8.3     Restrictions.     Shares granted under any Restricted Stock
Award may not be transferred, assigned or subject to any encumbrance, pledge, or
charge until all applicable restrictions are removed or have expired, unless
otherwise allowed by the Committee. The Committee may require in an Award
Agreement that certificates representing the shares granted under a Restricted
Stock Award bear a legend making appropriate reference to the restrictions
imposed, and that certificates representing the shares granted or sold under a
Restricted Stock Award will remain in the physical custody of an escrow holder
until all restrictions are removed or have expired.

Section 8.4     Rights as Stockholder.     Subject to the foregoing provisions
of this Section 8 and the applicable Award Agreement, the Participant shall have
all rights of a stockholder with respect to the shares granted to the
Participant under a Restricted Stock Award, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto, unless the Committee determines otherwise at the time the
Restricted Stock Award is granted.

Section 8.5     Section 83(b) Election.     If a Participant makes an election
pursuant to section 83(b) of the Code with respect to a Restricted Stock Award,
the Participant shall file, within 30 days following the Date of Grant, a copy
of such election with the Company (directed to the Secretary thereof) and with
the Internal Revenue Service, in accordance with the regulations under section
83 of the Code. The Committee may provide in an Award Agreement that the
Restricted Stock Award is conditioned upon the Participant’s making or
refraining from making an election with respect to the Award under section 83(b)
of the Code.

9. Stock Unit Awards

Section 9.1     Grant of Stock Unit Awards.     A Stock Unit Award may be
granted to any Eligible Person selected by the Committee. The value of each
stock unit under a Stock Unit Award is equal to the Fair Market Value of the
Common Stock on the applicable date or time period of determination, as
specified by the Committee. A Stock Unit Award shall be subject to such
restrictions and conditions as the Committee shall determine. A Stock Unit Award
may be granted together with a dividend equivalent right with respect to the
shares of Common Stock subject to the Award, which may be accumulated and may be
deemed reinvested in additional stock units, as determined by the Committee in
its discretion.

 

10

 



 

--------------------------------------------------------------------------------

Section 9.2     Vesting of Stock Unit Awards.     On the Date of Grant, the
Committee shall, in its discretion, determine any vesting requirements with
respect to a Stock Unit Award, which shall be set forth in the Award Agreement.
The requirements for vesting of a Stock Unit Award may be based on the continued
Service of the Participant with the Company or its Subsidiaries for a specified
time period (or periods) or on the attainment of a specified performance goal
(or goals) established by the Committee in its discretion. The Committee may, in
its discretion, accelerate the vesting of a Stock Unit Award at any time. A
Stock Unit Award may also be granted on a fully vested basis, with a deferred
payment date as may be determined by the Committee or elected by the Participant
in accordance with the rules established by the Committee.

Section 9.3     Payment of Stock Unit Awards.     A Stock Unit Award shall
become payable to a Participant at the time or times determined by the Committee
and set forth in the Award Agreement, which may be upon or following the vesting
of the Award. Payment of a Stock Unit Award may be made, at the discretion of
the Committee, in cash or in shares of Common Stock, or in a combination
thereof, subject to applicable tax withholding requirements. Any cash payment of
a Stock Unit Award shall be made based upon the Fair Market Value of the Common
Stock, determined on such date or over such time period as determined by the
Committee.

Section 9.4     No Rights as Stockholder.     The Participant shall not have any
rights as a stockholder with respect to the shares subject to a Stock Unit Award
until such time as shares of Common Stock are delivered to the Participant
pursuant to the terms of the Award Agreement.

10. Change in Control

Section 10.1     Effect of Change in Control.     The Committee may, at the time
of the grant of an Award and as set forth in an Award Agreement, provide for the
effect of a “Change in Control” on an Award. Such provisions may include any one
or more of the following: (i) the acceleration or extension of time periods for
purposes of exercising, vesting in, or realizing gain from any Award, (ii) the
elimination or modification of performance or other conditions related to the
payment or other rights under an Award, (iii) provision for the cash settlement
of an Award for an equivalent cash value, as determined by the Committee, or
(iv) such other modification or adjustment to an Award as the Committee deems
appropriate to maintain and protect the rights and interests of Participants
upon or following a Change in Control. To the extent necessary for compliance
with Section 409A of the Code, an Award Agreement shall provide that an Award
subject to the requirements of Section 409A that would otherwise become payable
upon a Change in Control shall only become payable to the extent that the
requirements for a “change in control” for purposes of Section 409A have been
satisfied.

Section 10.2     Definition of Change in Control.   For purposes of the Plan,
unless otherwise defined in an Award Agreement, “Change in Control” shall mean
(1) any Person who is not Cerberus Capital Management, L.P. or any of its
affiliates or affiliate funds (“Cerberus”) becomes the beneficial owner,
directly or indirectly, of seventy-five percent (75%) or more of the combined
voting power of the then issued and outstanding shares of Common Stock and
Preferred Stock or other voting securities of the Company or (2) the sale,
transfer or other disposition of all or substantially all of the business and
assets of the Company and its subsidiaries, whether by sale of assets, merger or
otherwise (determined on a consolidated basis) to another Person other than a
transaction in which the survivor or transferee is a Person controlled, directly
or indirectly, by Cerberus.

 

11

 



 

--------------------------------------------------------------------------------

 

11. General Provisions

Section 11.1     Award Agreement.     To the extent deemed necessary by the
Committee, an Award under the Plan shall be evidenced by an Award Agreement in a
written or electronic form approved by the Committee setting forth the number of
shares of Common Stock or units subject to the Award, the exercise price, base
price, or purchase price of the Award, the time or times at which an Award will
become vested, exercisable or payable and the term of the Award. The Award
Agreement may also set forth the effect on an Award of termination of Service
under certain circumstances. The Award Agreement shall be subject to and
incorporate, by reference or otherwise, all of the applicable terms and
conditions of the Plan, and may also set forth other terms and conditions
applicable to the Award as determined by the Committee consistent with the
limitations of the Plan. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of section 422 of the Code. The grant of an Award under
the Plan shall not confer any rights upon the Participant holding such Award
other than such terms, and subject to such conditions, as are specified in the
Plan as being applicable to such type of Award (or to all Awards) or as are
expressly set forth in the Award Agreement.

Section 11.2     Forfeiture Events/Representations.     The Committee may
specify in an Award Agreement at the time of the Award that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of Service for cause, violation of material Company policies, breach
of noncompetition, confidentiality or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company. The Committee may also specify in an
Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award shall be conditioned upon the Participant making a
representation regarding compliance with noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant and providing that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment on account of a
breach of such representation.

Section 11.3     No Assignment or Transfer; Beneficiaries.     Awards under the
Plan shall not be assignable or transferable by the Participant, except by will
or by the laws of descent and distribution, and shall not be subject in any
manner to assignment, alienation, pledge, encumbrance or charge. Notwithstanding
the foregoing, the Committee may provide in an Award Agreement that the
Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other benefits specified under an
Award following the Participant’s death. During the lifetime of a Participant,
an Award shall be exercised only by such Participant or such Participant’s
guardian or legal representative. In the event of a Participant’s death, an
Award may, to the extent permitted by the Award Agreement, be exercised by the
Participant’s beneficiary as designated by the Participant in the manner
prescribed by the Committee or, in the absence of an authorized beneficiary
designation, by the legatee of such Award under the Participant’s will or by the
Participant’s estate in accordance with the Participant’s will or the laws of
descent and distribution, in each case in the same manner and to the same extent
that such Award was exercisable by the Participant on the date of the
Participant’s death.

 

12

 



 

--------------------------------------------------------------------------------

 

Section 11.4     Rights as Stockholder.     A Participant shall have no rights
as a holder of shares of Common Stock with respect to any unissued securities
covered by an Award until the date the Participant becomes the holder of record
of such securities. Except as provided in Section 4.2 hereof, no adjustment or
other provision shall be made for dividends or other stockholder rights, except
to the extent that the Award Agreement provides for dividend payments or
dividend equivalent rights.

Section 11.5     Employment or Service.     Nothing in the Plan, in the grant of
any Award or in any Award Agreement shall confer upon any Eligible Person or
Participant any right to continue in the Service of the Company or any of its
Subsidiaries, or interfere in any way with the right of the Company or any of
its Subsidiaries to terminate the employment or other service relationship of an
Eligible Person or Participant for any reason at any time.

Section 11.6 Fractional Shares. In the case of any fractional share or unit
resulting from the grant, vesting, payment or crediting of dividends or dividend
equivalents under an Award, the Committee shall have the discretionary authority
to (i) disregard such fractional share or unit, (ii) round such fractional share
or unit to the nearest lower or higher whole share or unit, or (iii) convert
such fractional share or unit into a right to receive a cash payment.

Section 11.7     Other Compensation and Benefit Plans.     The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or any Subsidiary, including, without
limitation, under any bonus, pension, profit-sharing, life insurance, salary
continuation or severance benefits plan, except to the extent specifically
provided by the terms of any such plan.

Section 11.8     Plan Binding on Transferees.     The Plan shall be binding upon
the Company, its transferees and assigns, and the Participant, the Participant’s
executor, administrator and permitted transferees and beneficiaries.

 

13

 



 

--------------------------------------------------------------------------------

Section 11.9     Foreign Jurisdictions.     The Committee may adopt, amend and
terminate such arrangements and grant such Awards, not inconsistent with the
intent of the Plan, as it may deem necessary or desirable to comply with any
tax, securities, regulatory or other laws of other jurisdictions with respect to
Awards that may be subject to such laws. The terms and conditions of such Awards
may vary from the terms and conditions that would otherwise be required by the
Plan solely to the extent the Committee deems necessary for such purpose.
Moreover, the Board may approve such supplements to or amendments, restatements
or alternative versions of the Plan, not inconsistent with the intent of the
Plan, as it may consider necessary or appropriate for such purposes, without
thereby affecting the terms of the Plan as in effect for any other purpose.

Section 11.10 Substitute Awards in Corporate Transactions.     Nothing contained
in the Plan shall be construed to limit the right of the Committee to grant
Awards under the Plan in connection with the acquisition, whether by purchase,
merger, consolidation or other corporate transaction, of the business or assets
of any corporation or other entity. Without limiting the foregoing, the
Committee may grant Awards under the Plan to an employee or director of another
corporation who becomes an Eligible Person by reason of any such corporate
transaction in substitution for awards previously granted by such corporation or
entity to such person. The terms and conditions of the substitute Awards may
vary from the terms and conditions that would otherwise be required by the Plan
solely to the extent the Committee deems necessary for such purpose. Any shares
of Common Stock subject to these substitute Awards shall not be counted against
any of the maximum share limitations set forth in the Plan.

Section 11.11 Stockholder Agreements; Restrictions. Upon the grant of any Award
or the distribution of Common Stock pursuant to any Award (as applicable), the
Participant (or legal representative) shall be required to become a party to a
Stockholders Agreement and/or related agreement(s), which shall include such
terms and conditions (including without limitation, call rights, drag-along
rights and refusal rights), as may be determined by the Committee in its sole
discretion.

 

Section 11.12

Company Call Right Upon Termination, Involuntary Transfer.

 

(a)

Vested Common Stock.

(i)              Company Call Right. If a Participant's Service terminates for
any reason, or an Involuntary Transfer occurs, the Company shall have the right
(a "Call Right") to purchase and, upon the exercise of the Call Right by the
Company, the Participant and the Participant's Permitted Transferees (as defined
in the Stockholders' Agreement) shall be required to sell, all of the vested
shares of Common Stock beneficially owned by any of them that were granted
pursuant to an Award. Upon such termination or Involuntary Transfer, as the case
may be, the Call Right may be exercised by the Company for a period of one year
after the occurrence of such event (or, if later, the date on which the Company
is notified or becomes aware of the occurrence of such event). The Company may
exercise such Call Right by giving written notice thereof to the Participant.

 

14

 



 

--------------------------------------------------------------------------------

(ii)  Purchase Price. With respect to any exercise of a Call Right under this
Section, the purchase price per vested share of Common Stock to be paid by the
Company at the closing provided for in Section 7(b) shall be: (A) if the
Participant's Service is terminated by the Company or any of its subsidiaries or
affiliates for Cause (as defined in the applicable Award Agreement), the lesser
of $0.24 or the Fair Market Value or (B) in case of an Involuntary Transfer or
if the Participant's Service is terminated by the Participant for any reason
other than for Cause, the Fair Market Value, in each case, determined as of the
date of termination of the Participant's Service or the Involuntary Transfer.

 

(b)

Election and Delivery Procedures.

(i)              The closing of any exercise of the Call Right pursuant to this
Section shall take place at the offices of the Company, or such other place as
may be mutually agreed upon, not less than 10 nor more than 30 days after the
date such Call Right is exercised. The exact date and time of closing shall be
specified by the Company.

(ii)  At such closing, the Participant shall deliver certificates for the vested
shares of Common Stock to be sold to the Company duly endorsed, or accompanied
by written instruments of transfer in a form reasonably satisfactory to the
Company duly executed, by such transferor, free and clear of any lien, security
interest, pledge, claim, option, right of first refusal, marital right or other
encumbrance. The Company shall pay the applicable purchase price for the vested
shares of Common Stock; provided, however, that such payment may be deferred
under the circumstances, and to the extent, provided for in Section 7(c) below.

(c)          Legal Limitations. Anything in this Plan to the contrary
notwithstanding, to the extent that the limitations or restrictions applicable
to the Company under the laws of its jurisdiction of incorporation, the
restrictions or limitations contained in the Certificate of Incorporation or
By-Laws of the Company or any other applicable law, rule or regulation or under
the terms of any indebtedness for borrowed money of the Company prohibit the
Company from, or would cause the Company to be in default thereunder after,
making any payment required under this Plan with respect to any vested share of
Common Stock, then the Company shall not be obligated to make such payment at
such time, and shall have the right to defer such payment until the Board
reasonably determines that such limitations and restrictions no longer restrict
the Company from making such deferred payment. Any amounts the payment of which
is so deferred shall bear interest, compounded annually and calculated at a rate
equal to the Prime Rate and shall be paid (with interest) promptly after, and to
the extent that, the Board determines that the limitations and restrictions
referred to in the first sentence of this Section 7(c) no longer restrict such
payment. Notwithstanding a deferral of payment in accordance with this
Section 7(c) for vested shares of Common Stock in respect of which a Call Right
shall have been exercised, the closing of any exercise of such Call Right shall
take place as provided in Section 7(b), and the rights of the Participant in
respect of the vested shares of Common Stock subject to such Call Right (other
than the right to receive payment of amounts deferred in accordance with this
Section) shall terminate as of such closing.

 

15

 



 

--------------------------------------------------------------------------------

(d)          Definitions. For purposes of this Section, the following terms
shall have the following meanings:

(i)              "Fair Market Value" means the value of a share of Common Stock
as determined in good faith by the Board, the Committee or the Compensation
Committee of the Board.

(ii)  "Involuntary Transfer" means a transfer of a Participant's vested shares
of Common Stock by operation of law including, without limitation, as a result
of (A) a sale or other disposition by a trustee or debtor in possession
appointed or retained in a bankruptcy case, (B) a sale at any creditors' or
judicial sale, or (C) a transfer arising out of a divorce or separation
proceeding.

(iii)  "Prime Rate" means the rate which Citibank, N.A. announces from time to
time at its principal office as its prime lending rate for domestic commercial
loans, the Prime Rate to change when and as such prime lending rate changes.

12. Legal Compliance

Section 12.1     Securities Laws.     No shares of Common Stock will be issued
or transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements. The Committee may impose such
conditions on any shares of Common Stock issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act,
as amended, under the requirements of any exchange upon which such shares of the
same class are then listed, and under any blue sky or other securities laws
applicable to such shares. The Committee may also require the Participant to
represent and warrant at the time of issuance or transfer that the shares of
Common Stock are being acquired only for investment purposes and without any
current intention to sell or distribute such shares. All Common Stock issued
pursuant to the terms of this Plan shall constitute “restricted securities,” as
that term is defined in Rule 144 promulgated pursuant to the Securities Act, and
may not be transferred except in compliance herewith and with the registration
requirements of the Securities Act or an exemption therefrom. Certificates
representing Common Stock acquired pursuant to an Award may bear such legend as
the Company may consider appropriate under the circumstances.

Section 12.2 Incentive Arrangement. The Plan is designed to provide an on-going,
pecuniary incentive for Participants to produce their best efforts to increase
the value of the Company. The Plan is not intended to provide retirement income
or to defer the receipt of payments hereunder to the termination of a
Participant’s employment or beyond. The Plan is thus intended not to be a
pension or welfare benefit plan that is subject to Employee Retirement Income
Security Act of 1974 (“ERISA”), and shall be construed accordingly. All
interpretations and determinations hereunder shall be made on a basis consistent
with the Plan’s status as not an employee benefit plan subject to ERISA.

 

16

 



 

--------------------------------------------------------------------------------

 

Section 12.3     Unfunded Plan.     The adoption of the Plan and any reservation
of shares of Common Stock or cash amounts by the Company to discharge its
obligations hereunder shall not be deemed to create a trust or other funded
arrangement. Except upon the issuance of Common Stock pursuant to an Award, any
rights of a Participant under the Plan shall be those of a general unsecured
creditor of the Company, and neither a Participant nor the Participant’s
permitted transferees or estate shall have any other interest in any assets of
the Company by virtue of the Plan. Notwithstanding the foregoing, the Company
shall have the right to implement or set aside funds in a grantor trust, subject
to the claims of the Company’s creditors or otherwise, to discharge its
obligations under the Plan.

Section 12.4 Section 409A Compliance. To the extent applicable, it is intended
that the Plan and all Awards hereunder comply with the requirements of Section
409A of the Code, and the Plan and all Award Agreements shall be interpreted and
applied by the Committee in a manner consistent with this intent in order to
avoid the imposition of any additional tax under Section 409A of the Code. In
the event that any provision of the Plan or an Award Agreement is determined by
the Committee to not comply with the applicable requirements of Section 409A of
the Code, the Committee shall have the authority to take such actions and to
make such interpretations or changes to the Plan or an Award Agreement as the
Committee deems necessary to comply with such requirements, provided that the
Committee shall act in a manner that is intended to preserve the economic value
of the Award to the Participant. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalties that may be imposed on the
Executive by Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code.

Section 12.5     Tax Withholding.     The Participant shall be responsible for
payment of any taxes or similar charges required by law to be withheld from an
Award or an amount paid in satisfaction of an Award, which shall be paid by the
Participant on or prior to the payment or other event that results in taxable
income in respect of an Award. The Award Agreement may specify the manner in
which the withholding obligation shall be satisfied with respect to the
particular type of Award.

Section 12.6     No Guarantee of Tax Consequences. Neither the Company, the
Board, the Committee nor any other person make any commitment or guarantee that
any federal, state, local or foreign tax treatment will apply or be available to
any Participant or any other person hereunder.

Section 12.7     Severability.     If any provision of the Plan or any Award
Agreement shall be determined to be illegal or unenforceable by any court of law
in any jurisdiction, the remaining provisions hereof and thereof shall be
severable and enforceable in accordance with their terms, and all provisions
shall remain enforceable in any other jurisdiction.

Section 12.8 Governing Law.     The Plan and all rights hereunder shall be
subject to and interpreted in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of laws, and to applicable
Federal securities laws.

13. Effective Date, Amendment and Termination

Section 13.1     Effective Date.     The Plan shall become effective as of
May 14, 2008.

Section 13.2     Amendment; Termination.     The Board may suspend or terminate
the Plan (or any portion thereof) at any time and may amend the Plan at any time
and from time to time in such respects as the Board may deem advisable or in the
best interests of the Company or any Subsidiary. No such amendment, suspension
or termination shall materially and adversely affect the rights of any
Participant under any outstanding Awards, without the consent of such
Participant.

 

17

 



 

 